DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate the transduction curve of the OHC (Fig. 2), the excitation by PTA-ii (Fig. 3), and a system (Fig. 5); reference character “2” has been used to designate both the excitation by PTA-I (Fig. 3) and a cable connection (Fig. 5); reference character “4” is used to designate both the mean value/DC component of the signal (Fig. 2) and a shielded cable (Fig. 5); reference character “5” is used to designate both the stronger excitation (Fig. 2) and a shielded cable (Fig. 5).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3b.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 3, 7, and 15 are objected to because of the following informalities:  
In claim 3, lines 2 and 4 “L2n” should be “L2,n”.
In claim 7, line 3 “(„f2-pulse”)” should be “(“f2-pulse”)”.
In claim 7, line 3 “)can” should be “) can”.
In claim 15, line 2 “the primar-tone pair” should be “the primary-tone pair”.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computer unit in claim 31 and sound output means in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-19, 26, 31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the pulse length" in line 1 and the limitation “the nth further primary tone pair” in line 4.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 11 recites the limitation "the duration" in line 1 and the limitation “the latency” in line 4.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 12 recites the limitation "the duration" in line 1, the limitation “the f1-pulse” in line 1-2, the limitation “the f2-pulse” in line 2, and the limitation “the n-th further primary tone pair” in line 3.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 13 recites the limitation "the at least one further primary tone pair" in line 2 and the limitation “the measurement period” in line 3-4.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 14 recites the limitation "the duration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the beginning" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second excitation frequencies" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the measured sound pressure levels" in line 2 and the limitation “the same second excitation frequencies” in line 3.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 18 recites the limitation "the beginning" in line 3 of the claim and the limitation “the same excitation frequency” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the begin" in line 2 and the limitation “the frequency fdp” in line 2.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 26 recites the limitation "the sound pressure levels of the DPOAE" in line 1-2, the limitation “the or each set” in line 3, the limitation “the excitation frequency” in line 4, and the limitation “the measurements” in line 4.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 31 recites the limitation "the optimal DPOAE excitation level" in line 3, the limitation “the corresponding DPOAE” in line 10-11, the limitation “the first level pair” in line 11, the limitation “the model level-map function” in line 12, and the limitation “the measured n DPOAE” in line 12-13.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 31 additionally recites the limitation “Reading a model function pdp,M = f(L1, L2) with model parameters of a DPOAE level chart…”. There is insufficient clarity in this limitation. In particular, the model function is not clearly defined and it is not clear what the model parameters are and how they are obtained or determined. 
Claim 31 additionally recites the limitation “iterative fitting of the model level-map pdp,M = f(L1, L2) to the measured n DPOAE until an individual function is obtained pdp,I= f(L1, L2)  with individual parameters of a DPOAE level map of the individual by the computer unit”. There is insufficient clarity in this limitation. It is not clear how an individual function can be obtained from the model function or which parameters are individualized in the iterative fitting of the model. It is further not clear what is being iterated or how. It is additionally unclear what the individual function pdp,I= f(L1, L2) describes. 
Claim 33 recites the limitation "the " in line 3, the limitation “the measured level pairs” in line 3, and the limitation “the signals” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 is additionally unclear as it describes features of the model function of claim 31, which has been noted as unclear and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-19, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalhoff (WO 2015192969 A1); Dalhoff (US 20170150909 A1) from the same family is utilized as the English translation and all citations refer to location within the US application.
Regarding claim 1, Dalhoff teaches a method for detecting distortion products of otoacoustic emissions (DPOAE) in a hearing organ (Abstract, paragraph 0001—a method for examining the faculty of hearing using measurement of DPOAEs) comprising the steps of: (a) output of a first primary tone pair {f1,1, L1,1, f2,1, L2,1} each comprising a first primary tone with frequency f1,1 and sound pressure level L1,1 and a second primary tone with frequency f2,1 and sound pressure level L2,1 (Abstract, Paragraph 0001, 0032, 0044—pulse pairs with an excitation frequency of f1 and f2, and different noise levels L1 and L2 are utilized to evoke DPOAE) with f2,1 >f1,1 (Paragraph 0032, 0047—the ratio is preferably f2/f1=1.2), and (b) detection of evoked distortion products of otoacoustic emissions (DPOAE) (Abstract, Paragraph 0001—the DPOAEs evoked are captured and evaluated), characterized in that the first primary tone {f1,1, L1,1} is output with a time delay tlag after the second primary tone {f2,1, L2,1} (Paragraph 0045—Can also be done with two identical or similar short pulses for f1 and f2 that are temporally offset such that both excitations take place simultaneously at the most diagnostically useful mapping location for f2 in the cochlea…then the f1 pulse is turned on about 0.1-3ms later since its transit time is shorter than the f2 wave).
Regarding claim 2, Dalhoff teaches the method according to claim 1, wherein at least one further primary-tone pair is presented, consisting of a first primary tone with frequency f1,n and sound pressure level L1,n and a second primary tone with frequency f2,n and sound pressure level L2,n where f2,n >f1,n (Abstract—a set of at least two different pulse pairs with different second excitation frequencies f2 is presented; Paragraph 0032—a first pulse pair with f1 of 1.25kHz and f2 of 1.5kHz and a second pulse pair with f1 of 3.33kHz and f2 of 4kHz may be used…when f2 pulse pairs are discussed below, this always refers to f1-f2 pulse pairs in which the frequency f1 is determined via a defined frequency ratio from f2, and when discussing the excitation level L2 in this context, it is assumed that the level L1 of the f1 pulse is calculated from L2 according to a predefined rule).
Regarding claim 3, Dalhoff teaches the method according to claim 2, wherein the second primary tone {f2,n, L2n} of the at least one further n-th primary-tone pair has a time delay tlag after the first primary tone {f1,n, L1,n} of this primary-tone pair, the output of the at least one further n-th primary-tone pair {fi,n, L1,n,f2,n, L2n} optionally taking place be- fore or after the output of the first primary-tone pair {f1,1, L1,1,f2,1, L2,1} (Paragraph 0045—The first and second pulses in a pulse pair are presented at the same time or at a small temporal offset…Can also be done with two identical or similar short pulses for f1 and f2 that are temporally offset such that both excitations take place simultaneously at the most diagnostically useful mapping location for f2 in the cochlea…then the f1 pulse is turned on about 0.1-3ms later since its transit time is shorter than the f2 wave).
Regarding claim 4, Dalhoff teaches the method according to claim 2, where {f1,1, L1,1} = {f1,n, L1,n} and/or {f2,1, L2,1} = {f2,n, L2,n} (Paragraph 0055—the increased time lag between the presentation of pulse pairs with the same excitation frequencies f1 and f2 allows for a sufficient recovery time; Paragraph 0044, 0063-- a set of at least two different pulse pairs with different second excitation frequencies f2 is presented in one block that is repeated several times during a measurement period…because the two pulse pairs are presented repeatedly, an nth pulse may be equivalent to the first pulse, such that the first primary tone and first sound level, and/or the second primary tone and the second sound level of the nth pulse may be the same as those of the first pulse as the pulse pairs are repeated; Paragraph 0062—It is generally preferred if the measured sound levels Ldp of the DPOAE's are averaged for pulse pairs of the same first and second excitation frequencies f1, f2 during the measurement period, such that pulse pairs may have the same first and second excitation frequencies).
Regarding claim 5, Dalhoff teaches the method according to claim 2, where n = 2 (Paragraph 0032—a first pulse pair with f1 of 1.25kHz and f2 of 1.5kHz and a second pulse pair with f1 of 3.33kHz and f2 of 4kHz may be used…when f2 pulse pairs are discussed below, this always refers to f1-f2 pulse pairs in which the frequency f1 is determined via a defined frequency ratio from f2, and when discussing the excitation level L2 in this context, it is assumed that the level L1 of the f1 pulse is calculated from L2 according to a predefined rule).
Regarding claim 7, Dalhoff teaches the method according to claim 1, wherein first primary-tone {f1,1, L1,1} and/or {f1,n, L1,n} ("f1-pulse") and optionally the second primary tone {f2,1, L2,1} and/or {f2,n, L2,n} (,,f2-pulse") can be presented pulsed (Paragraph 0025—the f1 can be fed in as a continuous tone or in a pulsed manner, and f2 is fed in in a pulsed manner).
Regarding claim 8, Dalhoff teaches the method according to claim 7, wherein the pulse length of the f1-pulse of the first primary-tone pair {f1,1, L1,1} is shorter than the pulse length of the f2-pulse of the first primary-tone pair {f2,1, L2,1}, and/or the pulse length of the f2-pulse of the n-th further primary-tone pair {f2,n, L2,n} is shorter than the pulse length of the f1-pulse of the n-th further primary tone pair {f1,n, L1,n} (Paragraph 0049—the pulse with excitation frequency f1 of a pulse pair ends after the pulse with excitation frequency f2 has ended so that the pulse with the excitation frequency f1 is longer…these relations can be reversed such that the pulse with excitation frequency f1 end before the pulse with excitation frequency f2 ends so that the pulse of the excitation frequency f2 is longer).
	Regarding claim 9, Dalhoff teaches the method according to claim 7, wherein the f1-pulse of the first primary-tone pair {f1,1, L1,1; f2,1, L2,1} is switched off before or after the end of the f2-pulse of the first primary-tone pair (Paragraph 0049—the pulse with excitation frequency f1 of a pulse pair ends after the pulse with excitation frequency f2 has ended…these relations can be reversed such that the pulse with excitation frequency f1 end before the pulse with excitation frequency f2 ends).	
Regarding claim 10, Dalhoff teaches the method according to claim 1, wherein the time delay tlag is between 10 ms and 0.1 ms or between 5 ms and 0.5 ms (Paragraph 0045—Can also be done with two identical or similar short pulses for f1 and f2 that are temporally offset such that both excitations take place simultaneously at the most diagnostically useful mapping location for f2 in the cochlea…then the f1 pulse is turned on about 0.1-3ms later since its transit time is shorter than the f2 wave).
Regarding claim 11, Dalhoff teaches the method according claim 1, wherein the duration of the f1-pulse of the first and optionally each further n-th primary-tone pair and/or the duration of the f2-pulse of the first and optionally each further n-th primary-tone pair is selected to be greater than the latency of the evoked DPOAE (Paragraph 0051—the total length of the pulse reaches its full amplitude during the response of the first contribution to the DPOAE but is already fading when the response of the second contribution to the DPOAE starts), or at least twice, or at least three times or at least five times as long.
Regarding claim 12, Dalhoff teaches the method according to claim 1, wherein the duration of the f1-pulse {f1,1, L1,1} of the first primary tone pair and/or of the f2-pulse {f2,n, L2,n} of the20569.6 Preliminary Amendment "B" n-th further primary-tone pair is 200 ms or less, 100 ms or less, 50 ms or less, between 40 ms to 1 ms, between 30 ms and 2 ms or between 25 ms and 5 ms (Paragraph 0049—The duration of the first and the second pulses in a pulse pair is preferably 2 to 20 ms).
Regarding claim 13, Dalhoff teaches the method according claim 2, wherein a set of the first primary-tone pair {f1,1, L1,1;f2,1, L2,1} and the at least one further primary tone pair {f1,n, L1,n;f2,n, L2,n} is output in a block which is repeated several times during the measurement period (Abstract, Paragraph 0032, 0044—a set of at least two different pulse pairs with different second excitation frequencies f2 is presented in one block that is repeated several times during a measurement period).
Regarding claim 14, Dalhoff teaches the method according to claim 2, wherein the duration of the first and second primary tones of each pair of primary tones is between 2 ms and 20 ms (Paragraph 0049—The duration of the first and the second pulses in a pulse pair is preferably 2 to 20 ms).
Regarding claim 15, Dalhoff teaches the method according claim 13, wherein in a block the beginning of a primary-tone pair follows the beginning of the primar-tone pair immediately preceding in the block with a time interval Ta, where Ta is > 10 ms (Paragraph 0054—in a block, the start of a pulse pair follows the start of the pulse pair immediately preceding it in the block, with a time lag T (T.sub.SLOT or T.sub.S), wherein T is generally at least the length of the preceding pulse, i.e., >10 ms).
Regarding claim 16, Dalhoff teaches the method according to claim 13, wherein in a block the second excitation frequencies f2 of two immediately successive pairs of primary tones are at least one octave apart (Paragraph 0058—in a block, the second excitation frequencies f2 of two pulse pairs immediately following one another, i.e., in two consecutive slots, are at least one octave apart).
Regarding claim 17, Dalhoff teaches the method according to claim 13, wherein during the measurement period the measured sound pressure levels of the DPOAE are averaged for primary-tone pairs of the same second excitation frequencies f2 (Paragraph 0062—It is generally preferred if the measured sound levels Ldp of the DPOAE's are averaged for pulse pairs of the same first and second excitation frequencies f1, f2 during the measurement period).
Regarding claim 18, Dalhoff teaches the method according to claim 13, wherein the or each block of primary-tone pairs is presented during a block time selected such that there is a time interval of 30 ms to 100 ms, or at least 70 ms, between the beginning of a first and a subsequent primary-tone pair with the same excitation frequency f2 (Paragraph 0064—It is further preferred if the or each block of pulse pairs is presented during a block time T.sub.B that is selected such that a time lag of 30 to 100 ms—preferably of at least 70 ms—lies between the start of a first and a following pulse pair with the same excitation frequency f2).
Regarding claim 19, Dalhoff teaches the method according to claim 1, wherein at the beginning of the measurements it is checked whether the frequency fdp of one of the DPOAEs interferes with a spontaneous emission (SOAE) (Paragraph 0066—It is generally preferred if, at the beginning of a measurement, it is checked whether the frequency fdp of one of the DPOAE's interferes with a spontaneous emission).
Regarding claim 26, Dalhoff teaches the method according to claim 13, wherein the sound pressure levels of the DPOAE are measured and averaged for all second excitation frequencies f2 contained in the or each set at a second sound pressure level L2 respectively associated with the excitation frequency f2, and the measurements are performed at least once for new sound pressure levels L2 (Paragraph 0085—the DPOAE is measured and averaged for all excitation frequencies f2 contained in the set or sets at a sound level L2 and at least one new measurement at new sound levels L2 is then performed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalhoff in view of Kim ("A New Method of Measuring Distortion Product Otoacoustic Emissions...").
Dalhoff teaches the method according to claim 1. Dalhoff additionally teaches that individual DPOAEs are measured for individual pulse pairs and that DPOAEs in generally may be subject to various comparisons (Paragraph 0055—DPOAEs have a very low sound pressure level compared to the sound levels L1 and L2; Paragraph 0057-0059, 0075—the pulse pairs evoke respective individual DPOAEs). Kim teaches a method of measuring DPOAE using multiple tone pairs (Page 277—objective), wherein the DPOAE outputs evoked by each primary-tone pair may be compared to one another (Page 277—results; Fig. 1—the spectra for each primary tone pair DPOAE may be compared). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Dalhoff with the comparisons of Kim as a known method of analysis which would yield information about the response of a user to different primary tone pulses and thus would have been an obvious method of analysis to try. 
It may thus be seen that the combination of Dalhoff and Kim teaches a step of comparing the DPOAE evoked by output of the first primary-tone pair {f1,1, L1,1,f2,1, L2,1} with the DPOAE evoked by the output of each n-th further primary-tone pair {f1,n, L1,n, f2,n, L2,n}.

Conclusion
As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. As a result, no prior art rejection has currently been applied to claims 31 and 33; these claims will be revisited upon any amendments to address the rejections under 35 U.S.C. 112(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791